USCA4 Appeal: 21-2337      Doc: 22         Filed: 10/07/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2337


        DAVID COTHRAN,

                            Plaintiff - Appellant,

                     v.

        KILOLO KIJAKAZI, Acting Commissioner of Social Security,

                            Defendant - Appellee.


        Appeal from the United States District Court for the District of South Carolina, at
        Orangeburg. Timothy M. Cain, District Judge. (5:20-cv-02321-TMC)


        Submitted: September 19, 2022                                     Decided: October 7, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Dana W. Duncan, DUNCAN DISABILITY LAW, S.C., Nekoosa,
        Wisconsin, for Appellant. Brian O’Donnell, Regional Chief Counsel, Charles Kawas,
        Supervisory Attorney, David E. Somers, III, Special Assistant United States Attorney,
        Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
        Pennsylvania; Corey F. Ellis, United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2337      Doc: 22         Filed: 10/07/2022     Pg: 2 of 3




        PER CURIAM:

               David Cothran appeals the district court’s order adopting the magistrate judge’s

        recommendation and upholding the administrative law judge’s (ALJ) denial of Cothran’s

        application for disability insurance benefits. “In social security proceedings, a court of

        appeals applies the same standard of review as does the district court. That is, a reviewing

        court must uphold the determination when an ALJ has applied correct legal standards and

        the ALJ’s factual findings are supported by substantial evidence.” Brown v. Comm’r Soc.

        Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (cleaned up). “Substantial evidence is that

        which a reasonable mind might accept as adequate to support a conclusion. It consists of

        more than a mere scintilla of evidence but may be less than a preponderance.” Pearson v.

        Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (cleaned up). “In reviewing for substantial

        evidence, we do not undertake to reweigh conflicting evidence, make credibility

        determinations, or substitute our judgment for that of the ALJ. Where conflicting evidence

        allows reasonable minds to differ as to whether a claimant is disabled, the responsibility

        for that decision falls on the ALJ.” Hancock v. Astrue, 667 F.3d 470, 472 (4th Cir. 2012)

        (cleaned up).

               We have reviewed the record and discern no reversible error. We conclude that the

        ALJ applied the correct legal standards in evaluating Cothran’s claims—particularly in

        terms of analyzing the supportability and consistency of the proffered medical opinion

        evidence, see 20 C.F.R. § 404.1520c (2022)—and that the ALJ’s factual findings are

        supported by substantial evidence, accord Bowers v. Kijakazi, 40 F.4th 872, 875 (8th Cir.

        2022) (recognizing that, under § 404.1520c, an applicant’s “treating physicians are not

                                                     2
USCA4 Appeal: 21-2337         Doc: 22     Filed: 10/07/2022    Pg: 3 of 3




        entitled to special deference,” and reviewing ALJ’s analysis under this regulation for

        substantial evidence). Accordingly, we affirm the district court’s judgment upholding the

        ALJ’s decision. Cothran v. Kijakazi, No. 5:20-cv-02321-TMC (D.S.C. Oct. 1, 2021).

              We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                    AFFIRMED




                                                   3